DETAILED ACTION
This action is in response to applicant’s amendment of 11/24/2021. Amended claims 1-2, 4 and 6-8 are acknowledged. Claims 1-2, 4 and 6-12 are pending. Claims 3 and 5 are cancelled. 

Claim Objections
Claims 2 and 4 are objected to because of the following informalities:   
Regarding claim 2, for clarity, line 4, “…a width of the evaporation channels per a width of the battery cell…” should read --…a width of the evaporation channels per unit length of a width of a battery cell of the plurality of battery cells…--.
Regarding claim 4, the claim is objected to by virtue of its dependency on claim 2.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 6-7 and 11-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 6, in line 5, it is unclear what “the battery cell” the claim is referring to. First, which one of the plurality of battery cells (per claim 1) the claim is referring to? Second, per figure 8, the plurality of battery cells (51) appear to have the same size/dimension/capacity and, therefore, the “battery cell” located at one end of the evaporator cannot be the same as the “battery cell” located at the center of the evaporator.
For the purpose of this examination, the claim has been interpreted to mean, in lines 4-7:
in the direction orthogonal to the arrangement direction, a distance between an inner surface of the evaporation channel and the battery pack is farther at the two ends of the evaporator in the arrangement direction than at the center of the evaporator in the arrangement direction.--.
Similarly, Regarding claim 11, in line 5, it is unclear what “the battery cell” the claim is referring to. First, which one of the plurality of battery cells (per claim 8) the claim is referring to? Second, per figure 8, the plurality of battery cells (51) appear to have the same size/dimension/capacity and, therefore, the “battery cell” located at each of the two end regions of the evaporator cannot be the same as the “battery cell” located at the central region of the evaporator.
For the purpose of this examination, the claim has been interpreted to mean, in lines 4-6:
--in the direction orthogonal to the arrangement direction, a distance between an inner surface of the evaporation channel and the battery pack at each of the two end regions of the evaporator is farther than at the central region of the evaporator.--.
Regarding claim 7, in lines 4-6, it is unclear how the “a contact surface” between one of the two ends of the evaporator and the battery cell can be smaller than the “a contact surface” between the center of the evaporator and the battery cell. First, which one of the plurality of battery cells (per claim 1) the claim is referring to? Second, per figure 8, the plurality of battery cells (51) appear to have the same size/dimension/capacity and, therefore, the “battery cell” located at each of the two ends of the evaporator cannot be the same as the “battery cell” located at the center of the evaporator.
For the purpose of this examination, the claim has been interpreted to mean, in lines 4-6:
--a contact surface between one of the two ends of the evaporator in the arrangement direction and the battery pack is smaller than a contact surface between the center of the evaporator in the arrangement direction and the battery pack.--.
Similarly, Regarding claim 12, in lines 4-6, it is unclear how the “a contact surface” between one of the two end regions of the evaporator and the battery cell can be smaller than the “a contact surface” between the central region of the evaporator and the battery cell. First, which one of the plurality of battery cells (per claim 8) the claim is referring to? Second, per figure 8, the plurality of battery cells (51) appear to have the same size/dimension/capacity and, therefore, the “battery cell” located at one end of the evaporator cannot be the same as the “battery cell” located at the center of the evaporator.

-a contact surface between one of the two end regions of the evaporator and the battery pack is smaller than a contact surface between the central region of the evaporator and the battery pack.--.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 7-8 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Yuichi (JP 2014029232A, herein “Yuichi”, machine translation attached) in view of Kenney et al. (US 2016/0204486, herein “Kenney”).
Regarding claim 1, Yuichi discloses: 
a cooling device (1) (fig. 5) comprising:
an evaporator (30/32) configured to cool a battery pack (31) [par. 0037 and 0046] by evaporating a heat medium by heat exchange between the battery pack (31) and the heat medium [par. 0040], the battery pack (31) including a plurality of battery cells (known in the art) [par. 0046] arranged in an arrangement direction (the horizontal line of ground -60-) (it is known in the art that lithium-ion batteries, when used in electric vehicles, like the one disclosed by Yuichi, par. 0046, comprise a plurality of cells, as taught by Kenney, par. 0003) (see for instance the arrangement of the battery -400- of figure 1 of Yuichi);
a condenser (14) disposed above the evaporator (30/32) (clearly seen in fig. 5 as compared to ground -60-) and configured to radiate heat of the heat medium to an external fluid (air, from fan -42-) by condensing the heat medium by heat exchange between the heat medium and the external fluid [par. 0090];
a gas-phase passage (51) configured to guide the heat medium in a gas phase from the evaporator (30/32) to the condenser (14) (fig. 5) [par. 0090]; and
a liquid-phase passage (34) configured to guide the heat medium in a liquid phase from the condenser (14) to the evaporator (30/32) (fig. 5) [par. 0090] in a direction orthogonal to the arrangement direction (the horizontal line of ground -60-) of the plurality of battery cells (of pack -31-, par. 0046) (fig. 5),
wherein a cooling amount at two ends of the evaporator (30/32) in the arrangement direction is lower than a cooling amount at a center of the evaporator (30/32) in the arrangement direction (it is noted, it is old and known in the art, during cooling operation, that the heat medium travelling through the evaporator -30/32- removes heat from the battery cells (of pack -31-, par. 0046)-. Therefore, the temperature of the medium tends to increase along the length of the evaporator -30/32- from the heat medium inlet towards the heat medium outlet and, since the surface temperature of the plate of the evaporator -30/32- is generally proportional to the temperature of the heat medium travelling through the evaporator -30/32-, the temperature of the heat medium will be cooler at the inlet and at a center of the evaporator and hotter near the outlet end of the evaporator resulting in a temperature differential across the surface of the evaporator, as a result of which a cooling amount at two ends of the evaporator in the arrangement direction (the horizontal line of ground -60-) is lower than a cooling amount at the center of the evaporator in the arrangement direction) (see annotated fig. 14-YUICHI, below) (see also Kenney, par. 0007).


    PNG
    media_image1.png
    351
    533
    media_image1.png
    Greyscale




Regarding claim 7, the combination of Yuichi and Kenney discloses: 
the evaporator (Yuichi, 30/32) including therein a plurality of evaporation channels (Yuichi, 80) [Yuichi, par. 0106] (it is noted, par. 0106 refers to the embodiment of figure 9 but it applies to the embodiment of figure 14) extending in a vertical direction (Yuichi, fig. 14) [Yuichi, par. 0125], the plurality of evaporation channels (Yuichi, 80) being formed in parallel in the arrangement direction (the horizontal line of ground -60-), and
a contact surface between one of the two ends of the evaporator in the arrangement direction and the battery pack being smaller than a contact surface between the center of the evaporator in the arrangement direction and the battery pack (as can clearly be seen in annotated fig. 14-YUICHI, page 5).
Regarding claim 8, Yuichi discloses: 
a cooling device (1) (fig. 5) comprising:
an evaporator (30/32) configured to cool a battery pack (31) [par. 0037 and 0046] by evaporating a heat medium by heat exchange between the battery pack (31) and the heat medium [par. 0040], the battery pack (31) including a plurality of battery cells (known in the art) [par. 0046] arranged in an arrangement direction (the horizontal line of ground -60-) (it is known in the art that lithium-ion batteries, when used in electric vehicles, like the one disclosed by Yuichi, par. 0046, comprise a plurality of cells, as taught by Kenney, par. 0003) (see for instance the arrangement of the battery -400- of figure 1 of Yuichi);
a condenser (14) disposed above the evaporator (30/32) (clearly seen in fig. 5 as compared to ground -60-) and configured to radiate heat of the heat medium to an external fluid (air, from fan -42-) by condensing the heat medium by heat exchange between the heat medium and the external fluid [par. 0090];
a gas-phase passage (51) configured to guide the heat medium in a gas phase from the evaporator (30/32) to the condenser (14) (fig. 5) [par. 0090]; and
a liquid-phase passage (34) configured to guide the heat medium in a liquid phase from the condenser (14) to the evaporator (30/32) (fig. 5) [par. 0090] in a direction orthogonal to the arrangement direction (the horizontal line of ground -60-) of the plurality of battery cells (of pack -31-, par. 0046) (fig. 5),
wherein
the evaporator (30/32) comprises, in the arrangement direction (the horizontal line of ground 60),
	two end regions (see annotated fig. 14-YUICHI, above), and
	a central region between the two end regions (see annotated fig. 14-YUICHI, above), and
a cooling amount at each of the two end regions of the evaporator (30/32) is lower than a cooling amount at the central region of the evaporator (30/32) (it is noted, it is old and known in the art, during cooling operation, that the heat medium travelling through the evaporator -30/32- removes heat from the battery cells (of pack -31-, par. 0046)-. Therefore, the temperature of the medium tends to increase along the length of the evaporator -30/32- from the heat medium inlet towards the heat medium outlet and, since the surface temperature of the plate of the evaporator -30/32- is generally proportional to the temperature of the heat medium travelling through the evaporator -30/32-, the temperature of the heat medium will be cooler at the inlet and at a center of the evaporator and hotter near the outlet end of the evaporator resulting in a temperature differential across the surface of the evaporator, as a result of which a cooling amount at each of the two end regions of the evaporator will be lower than a cooling amount at the central region of the evaporator) (see annotated fig. 14-YUICHI, page 5) (see also Kenney, par. 0007).
Regarding claim 12, the combination of Yuichi and Kenney discloses: 
the evaporator (Yuichi, 30/32) including therein a plurality of evaporation channels (Yuichi, 80) [Yuichi, par. 0106] (it is noted, par. 0106 refers to the embodiment of figure 9 but it applies to the embodiment of figure 14) extending in a vertical direction (Yuichi, fig. 14) [Yuichi, par. 0125], the plurality of evaporation channels (Yuichi, 80) being formed in parallel in the arrangement direction (the horizontal line of ground -60-), and
a contact surface between one of the two end regions of the evaporator and the battery pack being smaller than a contact surface between the central region of the evaporator and the battery pack (as can clearly be seen in annotated fig. 14-YUICHI, page 5).





Allowable Subject Matter
Claims 2, 4 and 9-10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 6 and 11 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Response to Amendment
The rejections of claims 2-7 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as set forth in the office action of 08/31/2021, are withdrawn in light of the amendments.
Applicant's arguments filed 11/24/2021 have been fully considered but they do not apply to the new grounds of rejection. Although the combination of references is the same, the embodiment used in the instant rejection is different than the embodiment used in the previous rejection and the broad claims allow a broad interpretation of the terms “ends”, “central”, “end region” and “central region”.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GUSTAVO A HINCAPIE SERNA whose telephone number is (571)272-6018. The examiner can normally be reached 10:00am - 6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Len Tran can be reached on 571-272-1184. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/GUSTAVO A HINCAPIE SERNA/Examiner, Art Unit 3763                                                                                                                                                                                                        



/LEN TRAN/Supervisory Patent Examiner, Art Unit 3763